DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, hosel being positioned on the trunk member adjacent the center of the root device for claim 5 (embodiment shown in Fig. 1, i.e. three and only three root members with one triangle) and claim 11 (embodiment shown in Fig. 2, i.e. five and only five root members with two triangles) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the phrases “three and only three root members” and “one and only one triangle” are not present in the spec. If applicant believes that this 112 is in error, then the phrases should at least be added to the spec under MPEP 608.01(o) (i.e. spec objection).
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 7, the phrases “the same plane”, “five and only five root members” and “two and only two triangles” are not present in the spec. If applicant believes that this 112 is in error, then the phrases should at least be added to the spec under MPEP 608.01(o) (i.e. spec objection).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the at least one root member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the root device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 claims “the hosel being position on the at least one trunk adjacent the center of the root device”.  By way of the claim amendment to claim 1 (i.e. claiming three and only three root members and one and only one triangle, aka Fig. 1), it is clear that the embodiment has no trunk adjacent the center of the root device; nor can it have a trunk adjacent the center.
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the at least one root member" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the root device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Estridge et al. (herein “Estridge”; US Pat. No. D364,907).
Regarding claim 1, Rahrig discloses a root device interiorly integrated into a golf clubhead (Fig. 6 and par. [0050]) for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: root members (Fig. 6, items 615); a hosel (Fig. 6, item 122); the root members comprising a plurality of links (Fig. 6, items 615); the plurality of links being interconnected (Fig. 6, items 615); the a root members comprising a symmetrical geometry including one triangle formed by the plurality of interconnected links (Fig. 6, items 615); the hosel being positioned on the at least one root member (Fig. 5, item 122); the at root members being interiorly positioned in the golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124). It is noted that Rahrig does not specifically disclose the use of three and only three root members, and one and only one triangle.  However, Rahrig does disclose the ability to create an internal structure from triangles (Fig. 6), wherein the golf club heads may have numerous shapes including triangular, and any “desired number of tubes” may be used within the golf club heads (par. [0029]).  In addition, Estridge discloses a triangular club head which, based on its external shape, would make obvious the use of three and only three root members and one and only one triangle (Fig. 2, annotated and reproduced below).  In the alternative, regarding using three and only three root members and one and only one triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s entire spec, applicant giving no criticality to the use of a “one and only one triangle” and “three and only three root members”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rahrig to use three and only three root members and one and only one triangle as suggested by Estridge because doing so would be applying a known technique (using root members in a triangular shaped club head) to a known product (a triangular club with an external shape that lends itself to the use of three root members and one triangle) read for improvement to yield predictable results (using three root members based on the triangular shape of the club head, the three root members forming one and only one triangle). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that using only three root members and only one triangle would not be significant as other shapes such as those disclosed in Rahrig could be used to accomplish the same purpose of increasing MOI and lowering cg (see Rahrig: par. [0030]).


    PNG
    media_image1.png
    348
    354
    media_image1.png
    Greyscale

Regarding claim 3, the combined Rahrig and Estridge disclose that the one and only one triangle is an equilateral triangle (Estridge: Fig. 2, reproduced above).  In the alternative, regarding using an equilateral triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose of increasing MOI and lowering cg (see Rahrig: par. [0030]).
Regarding claims 4, the combined Rahrig and Estridge disclose that the three and only three root members (Estridge: Fig. 2, reproduced above) comprising at least one trunk (Rahrig: Fig. 6, item 604); the at least one trunk being distally connected to at least two of the plurality of links; and the hosel being positioned on the at least one trunk (Rahrig: Fig. 6, item 604).
Regarding claim 6, the combined Rahrig and Estridge disclose that the at least one trunk being distally positioned on the root device; and the hosel being distally positioned on the at least one trunk (Rahrig: Fig. 6, item 604).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Estridge et al. (herein “Estridge”; US Pat. No. D364,907) and in further view of Long (US Pat. No. 4,010,958).
Regarding claim 5, it is noted that the combined Rahrig and Estridge do not specifically disclose that the hosel being positioned on the at least one trunk adjacent the center of the root device.  However, Rahrig discloses a truck used adjacent the hosel and shaft (Fig. 6).  In addition, Long discloses a hosel and shaft at the center of the club (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rahrig and Estridge to use a trunk adjacent the center of the root as taught and suggested by Long because doing so would be use of a known technique (using a hosel and shaft and the center of a club) to improve a similar product (a golf club having a trunk attached to the hosel and shaft) in the same way (using a hosel and shaft and the center of a club, the hosel and shaft connected to the trunk and the root system).

Claims 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Green (US Pat. No. D193,096).
Regarding claim 7, Rahrig discloses a root device interiorly integrated into a golf clubhead (Fig. 6 and par. [0050]) for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: root members (Fig. 6, items 615); wherein some of the root members are in the same plane (Fig. 6) for Fig. 2B; a hosel (Fig. 6, item 122); the root members comprising a plurality of links (Fig. 6, items 615); the plurality of links being interconnected (Fig. 6, items 615); the root members comprising a symmetrical geometry including two triangles formed by the plurality of interconnected links (Fig. 6, items 615); the hosel being positioned on the at least one root member (Fig. 5, item 122); the root members being interiorly positioned in the golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124). It is noted that Rahrig does not specifically disclose the use of five and only five root members, and two and only two triangles.  However, Rahrig does show the ability to create an internal structure from triangles (Fig. 6), wherein the heads may have numerous shapes including triangular, and any “desired number of tubes” may be used (par. [0029]).  In addition, Green discloses a club head which, based on its external shape, would make obvious the use of five and only five root members and two and only two triangles (Fig. 3, annotated and reproduced below).  In the alternative, regarding using five and only five root members and two and only two triangles, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s entire spec, applicant giving no criticality to the use of a “two and only two triangles” and “five and only five root members”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rahrig to use five and only five root members and two and only two triangles as suggested by Green because doing so would be applying a known technique (using root members in a shaped club head) to a known product (a club head with an external shape that lends itself to the use of five root members and two triangles) ready for improvement to yield predictable results (using five root members based on the shape of club head, the five root members forming two and only two triangles). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that using only five root members and two and only two triangles would not be significant as other shapes such as those disclosed in Rahrig could be used to accomplish the same purpose of increasing MOI and lowering cg (see Rahrig: par. [0030]).


    PNG
    media_image2.png
    376
    600
    media_image2.png
    Greyscale

Regarding claim 8, the combined Rahrig and Green disclose that the two and only two triangles are in the same plane (Rahrig: Fig. 6; clearly showing two triangles in the same plane, or made obvious by Green: Fig. 3, above ). In addition, regarding using the triangles in the same plane, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s entire spec, not even mentioning the use of two triangles in the same plane, let alone giving criticality for it).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using the triangles in the same plane would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claim 9, the combined Rahrig and Green disclose that the two and only two triangles are each a equilateral triangle (Green: Fig. 3, above). In the alternative, regarding using an equilateral triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose.
Regarding claims 10, the combined Rahrig and Green disclose that the five and only five root members (Green: Fig. 3, reproduced above) comprising at least one trunk (Rahrig: Fig. 6, item 604); the at least one trunk being distally connected to at least two of the plurality of links; and the hosel being positioned on the at least one trunk (Rahrig: Fig. 6, item 604).
Regarding claim 12, the combined Rahrig and Green disclose that the at least one trunk being distally positioned on the root device; and the hosel being distally positioned on the at least one trunk (Rahrig: Fig. 6, item 604).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Green (US Pat. No. D193,096) and in further view of Long (US Pat. No. 4,010,958).
Regarding claim 11, it is noted that the combined Rahrig and Green do not specifically disclose that the hosel being positioned on the at least one trunk adjacent the center of the root device.  However, Rahrig discloses a truck used adjacent the hosel and shaft (Fig. 6).  In addition, Long discloses a hosel and shaft at the center of the club (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rahrig and Green to use a trunk adjacent the center of the root as taught and suggested by Long because doing so would be use of a known technique (using a hosel and shaft and the center of a club) to improve a similar product (a golf club having a trunk attached to the hosel and shaft) in the same way (using a hosel and shaft and the center of a club, the hosel and shaft connected to the trunk and the root system).



Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not generally persuasive. 
Beach has been removed as a secondary reference.  As such, any arguments directed toward Beach are now moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/10/22



/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711